PER CURTAM.
This is a proceeding in prohibition seeking to enjoin and restrain respondents, sitting as Judges of the District Court of Appeal, Fourth District, from exercising further jurisdiction in this cause.
We have carefully reviewed this matter taking note that the judges of the District Court of Appeal, Fourth District, did not file a response. We have carefully reviewed the return and brief of Rosalind Holding Company. We find nothing in the return of Rosalind Holding Company to the rule nisi justifying any further appeal to the Fourth District Court of Appeal.
This matter was disposed of by our decision in Orange County Civic Facilities Authority v. State, 286 So.2d 193 (Fla.1973), and our order in Rosalind Holding Co. v. Orange County Civic Facilities Authority, 295 So.2d 301, filed April 23, 1974, dismissing an appeal to this Court from the final judgment of validation of the subject bonds pursuant to our mandate.
Therefore, we find respondents without jurisdiction to proceed further in this cause but withhold issuance of the writ in prohibition in the confidence that respondents will comply herewith and with the views previously expressed herein by this Court.
ADKINS, C. J., and ROBERTS, ERVIN and BOYD, JJ., concur.
DEKLE, J , dissents.